Citation Nr: 0607720	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty for training from June to 
October 1974.  He served on active duty from December 1990 to 
May 1991.  He retired from the Army National Guard in 
November 1994 with more than 20 years of service.  

The veteran appealed a February 2003 rating decision by the 
Jackson, Mississippi Regional Office (RO) that denied service 
connection for bilateral hearing loss.  He testified before 
the undersigned in January 2004 at the RO (travel Board 
hearing).  The case was remanded in September 2004.  The 
requested development has been completed and the case has 
been returned to the Board.  


FINDING OF FACT

The veteran currently does not have a hearing loss disability 
related to service in either ear for VA compensation 
purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A 
(West, 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.385 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Essentially, the veteran contends that he should be service 
connected for bilateral hearing loss due to excessive noise 
from his duties in service, particularly his duties as a tank 
gunner both in National Guard training and while on active 
duty during Desert Storm.  Before reaching the merits of the 
claim, the Board must ensure that all procedural requirements 
have been satisfied.

Procedural actions

VA has a duty to notify a claimant of evidence needed to 
substantiate a clam, and a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
Veteran Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. 
§§ 5103, 5103A.  The duty to notify requires VA to inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to obtain; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103A.  By regulation, VA must also 
(4) request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  Under the duty to assist, VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a), 
(b).  

In this case, the RO sent VCAA notification letters to the 
veteran in January 2003, prior to the initial decision on his 
claim, and again in October 2004 and in March 2005.  These 
letters covered the various responsibilities of the parties.  
In the October 2004 letter, addressing the regulatory notice 
requirement, The RO informed the veteran that if there was 
"any other evidence or information" that he thought would 
support his claim, he should let the RO know and send it to 
the RO if it was in his possession.  The regulation 
implementing the VCAA procedures, 38 C.F.R. § 3.159, was 
included in the statement of the case and a supplemental 
statement of the case in June 2003.  The Board finds that 
these notices, in the aggregate, have provided the veteran 
with sufficient information for his claim.

In regard to assistance, the RO obtained the veteran's 
service medical records, at least all the available reports 
of hearing tests that might be pertinent to the claim as 
discussed at his travel Board hearing.  These included the 
report of examination in April 1991 before completion of 
active duty during Desert Storm.  The RO confirmed that no 
hearing tests were included in the veteran's records, 
including archived records, at the Jackson VA Medical Center 
between 1988 and 1993.  

The RO also requested and received the veteran's service 
personnel records, and afforded him VA medical and 
audiological examination with an accompanying medical opinion 
pursuant to the Board's remand.  For purposes of this appeal, 
this development sufficiently complies with VCAA and the 
Board's remand under Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Court or by the Board imposes on VA a 
duty to ensure compliance with the terms of the remand).  The 
Board is unaware of any other pertinent evidence that has not 
been requested or obtained.  Accordingly, review of the 
merits of the claim is appropriate.  
The merits of the claim

The veteran testified at his travel Board hearing that he had 
served as an M-1 tank gunner for a number of years and had 
previously been a mortar sergeant in the National Guard.  
This testimony is supported by his service records and the 
Board has no reason to doubt his testimony that during Desert 
Storm, for over three months, he was on tank firing missions 
day in and day out with a helmet that he said provided very 
little noise protection.  He testified that his hearing was 
fine before he was activated for Desert Storm, but he then 
noticed a difference in his hearing when he was tested before 
completing his active duty service.  

With respect to active duty service, service connection may 
be granted for a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002).  Generally, to 
prove service connection, a claimant must submit: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances law testimony, of inservice incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus or link between the current disability 
and the inservice disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  In 
certain cases, since sensorineural hearing loss is considered 
a chronic disease, service connection may be granted 
presumptively if such hearing loss is present to a degree of 
10 percent within the first year after termination of 
service, even though there is no evidence of hearing loss 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  As to 
reserve service, service connection may be granted if an 
injury or disease is incurred in or aggravated by active duty 
for training or for an injury during inactive duty training.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).  

Also, of primary significance in this case, if the definition 
of a disability related to hearing loss for VA purposes.  
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the same 
frequencies are 26 decibels or greater; or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005).  

The tests for hearing conducted during the veteran's military 
service, and by VA, do not show measurements that meet any of 
the § 3.385 criteria.  When examined for retention in the 
reserves in February 1988, the right/left auditory thresholds 
at 500, 1000, 2000, 3000 and 4,000 Hertz were 15/15, 10/10, 
35/25, 25/20 and 20/15, respectively.  Hearing protection 
while in a tank was recommended.  The same measurements on a 
similar service examination in April 1993 were 15/25, 05/15, 
20/25, 40/30 and 10/10, respectively.  When tested by VA in 
March 2005 pursuant to the Board's remand, the respective 
measurements were 15/15, 15/10, 25/25, 35/25 and 25/25 with 
speech recognition scores of 96% and 94%.  This was diagnosed 
as a mild sensorineural hearing loss at 3,000 Hertz in the 
right ear and normal hearing in the left ear.  

In other words, for VA purposes, the veteran currently does 
not have a disability in either ear due to hearing loss.  The 
VA examiner in March 2005 observed that it was impossible to 
tell if the mild hearing loss at only the one frequency in 
the right ear was related to any noise exposure, but it was 
not related to any noise exposure from Desert Storm because 
the current exam was the same as it was in 1988.  The 
examiner noted that it was possible that the veteran did have 
some tinnitus (ringing in the ears) as a result of noise 
exposure throughout his military career, but the Board's 
decision in this case is limited to hearing loss.  Based on 
the record, in the absence of demonstrated hearing loss in 
either ear that could be related to service, the record 
affords no basis for allowance of the appeal.  








ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


